PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/416,992
Filing Date: 26 Jan 2017
Appellant(s): Masherah et al.



__________________
James P. Broder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2021.

05/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
With respect to claim 5, the 103 rejection to claim 5 has been withdrawn.

(2) Response to Argument

Issue 1:
Appellant argues “the claims do not recite commercial or legal interactions…that fall under ‘Certain Methods of Organizing Human Activity.’” Brief pages 14-15. The examiner disagrees. The 2019 PEG enumerates groupings of abstract ideas, thereby synthesizing the holdings of various court decisions to facilitate examination. Among the enumerated groupings is the Certain Methods of Organizing Human Activity grouping, which includes activity that falls within the enumerated sub-grouping of commercial or legal interactions, including subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. With respect to the claims, the claims are related to sales activities and behaviors because the claims revolve around a card marketplace and involve cards being shipped to a consumer after a consumer provides payment. This is further 
Appellant argues that the claims are integrated into a “practical application of improving electronic distribution systems and methods through the use of a hybrid system, including scanners that generate new data from physical collectables that do not exist on any electronic distribution system.” Brief pages 16-18. The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Appellant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected paragraph [0009] of the Specification, describing how a consumer may provide payment in order to receive goods. 
Although the claims include computer technology such as a scanner, scanning, electronic trading cards, an image generated from a direct scan by the scanner, a system website and application, one or more processors, a phone, a computer, a tablet, and storing information online, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of providing product information in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention 
Appellant argues “the integral use of the scanner integrates the alleged judicial exception into a practical application and provides significantly more….the scanning limitations…offers both an improvement to electronic distribution…and…imposes meaningful limitation on the claims.” Brief pages 18-19. The examiner disagrees. With respect to Appellant’s assertion that the claims provide a technical solution, as discussed above, the instant claims do not provide a technical improvement. Rather, the claims provide an improvement to the abstract idea of a trading card marketplace. This is illustrated in specification paragraph [0002] which discusses trading card marketplaces. Although the claims include scanning technology, this element is merely peripherally incorporated in order to implement the abstract idea. Put another way, the additional elements are merely used to apply the abstract idea of providing a trading card Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to technological improvements but are directed to improving the business method of a trading card marketplace. The claimed process, while arguably resulting in an improved marketplace, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the server and/or computer components that operate the system. Rather, the claimed process is employing the same server and/or computer components used in conventional systems to improve a trading card marketplace, e.g. a business method, and therefore is merely applying the abstract idea using generic computing components. As such, the claims are do not provide significantly more.
Appellant argues the claims provide significantly more because “the claims overcome the technical problems of electronic distribution systems that are missing physical trading cards that lack corresponding electronic counterparts.” Brief pages 18-19. The examiner disagrees. Appellant's claims do not describe how the particular arrangement of elements is a technical improvement and the claims, in fact, only merely recite the abstract idea of providing a trading card marketplace along with the requirement to perform it on a set of generic computer components. For example, Appellant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While a scanner, scanning, electronic trading cards, an image generated from a direct scan by the scanner, a system website and application, one or more processors, a phone, a computer, a tablet, and storing information online 
Appellant argues that the claims provide significantly more because the “unconventional, technical features…have not been ‘proven by clear and convincing evidence,’ Berkheimer Memo at page 12.” Brief page 19. The examiner disagrees. The examiner has not commented on whether the claims are well-understood, routine, and conventional, and as such, Berkheimer evidence is not required.
Appellant argues that the claims provide significantly more because Appellant “refutes the assertion that scanning in the present disclosure amounts to merely a pre-solution activity.” Brief page 19. The examiner disagrees. The examiner notes that the examiner has not commented on whether the scanning represents pre-solution activity and, accordingly, this argument is moot.
Appellant argues that the claims are integrated into a practical application and provide significantly more because “the claims affect a transformation or reduction of a particular article…to a different state or thing.” Brief pages 20-21. The examiner disagrees. A consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two and whether a claim recites significantly more in Step 2B is 

Issue 2:
Appellant argues “the cited references…do not teach or suggest wherein one or more of the plurality of physical trading cards that correspond with the one or more of the plurality of corresponding electronic trading cards available from the card marketplace on the system website and application are selectively shipped to the first consumer upon payment of a cost by the first consumer into the system website and application” because “there is no motivation to combine the specific teaching of Linden and Ishihara in the manner as suggested by the Examiner to equate what is recited in the present claims.” Brief pages 21-27. The examiner disagrees. Initially, with respect to Appellant’s argument that a user in possession of a card would not require the card be shipped to them, the examiner notes that the first user of Linden, who may store and receive cards, is interpreted to be one of the “other users” who participate in KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). ‘[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to KSR, 550 U.S. at 418, 82 USPQ2d at 1396.” (see MPEP 2143(1)(A)). The inventions were combined because they are both directed to the sale and exchange of items.

Appellant argues “the combination of references as set forth by the Examiner is improper because the Final Office Action relies on information gleaned solely from the Appellant’s specification.” Brief pages 27-29. The examiner disagrees. "The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). '[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.' KSR, 550 U.S. at 418, 82 USPQ2d at 1396." (see MPEP 2143(I)(A)). Linden is directed to trading and merchandising of items, and Ishihara is directed to the sale and exchange of items, and both are directed to the same field of endeavor, specifically, to sale and exchange of items. In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed 
Appellant argues the Linden/Ishihara does not teach “a plurality of digital-only trading cards that do not directly correspond with any of the plurality of physical trading cards.” Brief pages 29-30. The examiner disagrees. Linden discloses “electronic trading cards may be validated prior to printing and/or distributing the trading cards” (Linden: [0118]). This dictates that an electronic card is in existence at a point in time when a physical card has not been printed, and therefore does not exist. Accordingly, the digital card is digital-only and does not correspond to any physical card.
Appellant argues that claims 2, 11, 13, and 14 are allowable over 103 for the same reasons as those with respect to claim 1. Brief pages 31-32. The examiner disagrees. Claim 1 is not allowable over 103 for the reasons set forth in paragraphs above. Claims 2, 11, 13, and 14 are not allowable for the same reasons.
Appellant argues claims 4 and 6-9 are allowable over the prior art for the same reasons as claim 1 as well as because “the cited combination of references further fails to teach or suggest the electronic distribution system further comprising a plurality of digital-only trading cards that do not directly correspond with any of the plurality of physical trading cards.” Brief pages 32-34. The examiner disagrees. Claim 1 is not allowable over 103 for the reasons set forth in paragraphs above. Claims 4 and 6-9 are not allowable for the same reasons. Further, Linden discloses “electronic trading cards may be validated prior to printing and/or distributing the trading cards” 
Appellant argues claims 22, 25, and 26 are allowable over the cited references because “as argued in detail above, the cited combination of references fails to teach or suggest” the claim limitations regarding selectively shipping the card. Brief pages 36-37. The examiner disagrees. As discussed in detail above, the combination of references does teach this limitation in the claims. Accordingly, claims 22, 25, and 26 are not allowable over the cited art.
Appellant argues claim 27 is allowable over the cited references because “as…argued in detail above, the cited combination of references fails to teach or suggest” the claim limitations regarding selectively shipping the card. Brief pages 36-37. The examiner disagrees. As discussed in detail above, the combination of references does teach every limitation of the claims. Accordingly, claim 27 is not allowable over the cited art.

Issue 3:
Appellant argues “the cited references do not support a rejection of [claim 10] because there is no motivation to combine the cited references in the manner suggested by the Examiner.” Brief pages 40-43. The examiner disagrees. As discussed in detail above, the combination of references does teach each limitation of the claims. Accordingly, claim 10 is not allowable over the cited art.

Issue 4:


Appellant argues the cited references do not teach all of the limitations of claims 12 and 24 because “there is no motivation to combine the cited references to teach or suggest the additional limitation of wherein the cost paid by the first consumer includes one of the corresponding electronic trading cards available to the first consumer from the system website and application being redeemed by the first consumer into the system website and application in order to receive the physical trading card that directly corresponds with the one of the corresponding electronic trading cards.” Brief pages 43-50. The examiner disagrees. Linden in cited as teaching that corresponding virtual items are corresponding electronic trading cards available to the first consumer from the system application and a physical item is the physical trading card that directly corresponds with the one of the corresponding electronic trading cards. Linden teaches these concepts at least in paragraphs [0140] and [0186]. Gattis is cited as teaching that the step of selectively shipping includes the first consumer redeeming one of the corresponding virtual items into the system website and application that the first consumer obtained from the system website and application in order to receive the physical item. Gattis, see at least [0026], teaches this limitation, teaching that virtual objects may be associated with physical objects, where when any of the virtual objects are purchased by dragging them to the physical object 102, the purchased virtual objects may become associated with the physical 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
Conferees:
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.